DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a light shielding layer, disposed on the substrate; a planarization layer and a pixel definition layer sequentially disposed on a side of the light shielding layer facing away from the substrate, wherein a protrusion is disposed on the planarization layer, the pixel definition layer is provided with an opening, and the protrusion is disposed in a region defined by the opening; and wherein an orthographical projection of an entirety of the protrusion on the substrate is outside an orthographical projection of the light shielding layer in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 3-7 and 17-20 are also allowed as they depend from an allowed base claim.
With respect to claim 8, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest forming a light shielding layer on a substrate; forming a pixel definition layer, wherein the pixel definition layer is provided with an opening, and the protrusion is disposed in a region defined by the opening; and forming an anode on the protrusion; wherein an orthographical projection of an entirety of the protrusion on the substrate is outside an orthographical projection of the light shielding layer in combination with the remaining limitations called for in claim 8.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 8. Therefore, claim 8 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 10-16 are also allowed as it depends from an allowed base claim.

The closest prior art is the combination of Yoon (8,933,459) in view of Kim et al. (9,841,833).  This combination is not render obvious by the latest amendment, therefore the claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        June 16, 2022